Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/638,812 filed on 2/13/20. Claims 1 - 18 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn (US 2016/0029904).

Regarding claim 1, Quinn teaches Regarding claim 1, Quinn discloses an integrated triad (Abstract; Fig.1) comprising of a blood pressure (BP) measurement device (blood pressure sensor 106 of Fig. 1, paragraph 23), a body position sensor (altimeter 102, 104 of Fig. 1, paragraph 23) and a data processor unit (processing unit 108 of Fig. 1, paragraph 23), wherein the data processor unit performs analysis/communication tasks based on the blood pressure measurement changes on different body posture positions in relation to available medical knowledge of pathological conditions (processing unit 108 receives measurements from altimeters 102, 104 and one or more blood pressure measurements - Fig. 1; Blood pressure measurements are sensitive to the location of the pressure measurement site because of the weight of blood. In humans, the hydrostatic pressure effect can be approximately 2 mm Hg per inch below the approximate level of the heart, paragraph 22, blood pressure monitor, altimeter, paragraphs 26 - 27; Also, paragraphs 62 – 63 Fig. 8, Fig. 11).

Regarding claim 4, An automated test system to improve the accuracy of diagnosis of blood pressure abnormality in a patient (Fig. 2), comprising: 
a. an automatic non-invasive blood pressure measurement unit (Fig. 2, blood pressure sensor, 116 of Fig. 2, paragraph 29); 
b. an body positioning sensor system to precisely detect the patient recumbent position (Fig. 2, Altimeter, 102 of Fig. 2, paragraph 29; see also Fig. 8, paragraphs 62 - 64 ); 
c. an algorithm to compare blood pressure in different positions of the patient (The example system 150 includes a first altimeter 102, a second altimeter 104, a blood pressure sensor 116, a processing and display unit 118, and a network 160. Other embodiments of the system can include more or fewer components. In embodiments, the altimeters 102 and 104 are in communication with the processing and display unit 118 via the wireless network 160, paragraph 29); 
d. a voice and/or image command unit that communicate with the patient to adjust position in a timely manner to obtain additional blood pressure readings to be incorporated into the algorithm for determination of the stable patient blood pressure (processing unit and display unit 118 of Fig. 2, paragraph 62 – 63, Fig. 8, display on monitor, paragraph 73, 77); and 
e. a telemetry unit to transmit the diagnosis data to a remote clinic care (network 160 provides Wi-Fi connection for the system 150, Fig. 2, paragraph 29 - 32).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2016/0029904) in further view of Dugan (US 2016/0374608).
Regarding claim 2, Quinn teaches The integrated triad according to claim 1, wherein the blood pressure measurement unit is a sphygmomanometer (cuff, 200 of Fig. 3, paragraph 33), the body postural measurement unit is an accelerometer, and the data processor unit comprising algorithms interpreting blood pressure measurement changes and correlating the changes in different postural positions to available medicinal knowledge of pathological conditions (as mentioned above, processing unit 108 receives measurements from altimeters 102, 104 and one or more blood pressure measurements - Fig. 1; Blood pressure measurements are sensitive to the location of the pressure measurement site because of the weight of blood. In humans, the hydrostatic pressure effect can be approximately 2 mm Hg per inch below the approximate level of the heart, paragraph 22, blood pressure monitor, altimeter, paragraphs 26 - 27; Also, paragraphs 62 – 63 Fig. 8, Fig. 11). However, does not specifically disclose accelerometer.
	Dugan teaches wherein the body postural measurement unit is an accelerometer (as mentioned in paragraph 162, the body orientation sensor 14 comprises accelerometer 95, Fig. 1).  
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Dugan’s accelerometer with the system of Quinn. One would be motivated to combine these teachings because it can effectively measure changes in the orientation of the patient.

Regarding claim 8, the claim substantially has same limitations as claim 2, thus the same rejection is applicable. 

10.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2016/0029904) in further view of Euliano et al. (US 2015/0164404).

Regarding claim 3, Quinn teaches The integrated triad according to claim 1, however, does not specifically disclose wherein the pathological condition is compromised vascular hemodynamics including pregnancy related hypertensions.
Euliano teaches wherein the pathological condition is compromised vascular hemodynamics including pregnancy related hypertensions (Fig. 2, blood flow, paragraph 33 – 35, hypertension, paragraph 57 - 58).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Dugan’s hemodynamics and hypertensions with the system of Quinn. One would be motivated to combine these teachings because it can effectively diagnosis of preeclampsia.

Regarding claim 6, the claim substantially has same limitations as claim 3, thus the same rejection is applicable.  

11.	Claim(s) 5, 9 – 10, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2016/0029904).

Regarding claim 5, Regarding claim 5, Quinn discloses the automated test system according to claim 4, and while Quinn does not specifically teach wherein the patient positions are supine and recumbent, Quinn discloses the patient moving from multiple positions (method 700 includes instructing person to sit up/stand up from a lying down position - Fig. 8; paragraph 63). 
Examiner takes an official notice that it would have been obvious to one of ordinary skill in the art to have the patient lying down on their back, being supine, or stomach, being recumbent before transitioning to standing up, so as to test all of these positions effects on orthostatic hypotension paragraphs 26 – 27, see also, paragraphs 62 - 64, Fig. 8).

Regarding claim 9, Quinn discloses the automated test system according to claim 4, and while Quinn does not specifically teach wherein the algorithm provides a positive predictive value, Quinn discloses the algorithm providing readings for threshold regarding orthostatic hypotension and providing the user a warning (one or more alarm limits set for systolic/diastolic pressure and trigger a notification of professional to initiate change - Fig. 6; paragraph 55). 
Examiner takes an official notice that It would have been obvious to one of ordinary skill in the art to provide a predictive value to alert users who are close to but don't exceed the threshold.

Regarding claim 10, Quinn discloses the automated test system according to claim 4, and while Quinn does not specifically teach where the algorithm recognizes clinically significant elevation of diastolic blood pressure in at least two stable positions, Quinn discloses the algorithm alerting the user to when certain blood pressure measurements are exceeded (one or more alarm limits set for systolic/diastolic
pressure and trigger a notification of professional to initiate change, Fig. 6; paragraph 55; and measuring at multiple positions Fig. 8, paragraphs 62 - 64). 
Examiner takes an official notice that It would have been obvious to one of ordinary skill in the art for the algorithm to recognize elevation of diastolic blood pressure in multiple positions to alert the user of a medical emergency.

Regarding claim 13, Quinn discloses the automated test system according to claim 4, and while Quinn does not teach wherein the voice and/or image command units have an auditory or a vibratory component to wake up the patient in a non-acceptable body position for a prolonged time, in a alternative embodiment Quinn discloses wherein the voice and/or image command units have an auditory or a vibratory component capable of waking the patient in a non-acceptable body position for a prolonged time (one or more alarm limits set to systolic/diastolic pressure and trigger a notification of professional to initiate change - Fig. 6; paragraph 55). 
Examiner takes an official notice that It would have been obvious to one of ordinary skill in the art to provide an auditory alarm in all embodiments, so as to notify the patient due to possible risk of exceeded blood pressure values.
12.	Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2016/0029904) in further view of He (US 2016/0302677).

Regarding claim 7, Quinn teaches claim 1, however does not specifically disclose The automated test system according to claim 4, wherein the patient has central obesity and hypertension.
	He teaches wherein the patient has central obesity and hypertension (Fig. 12C, writ worn devices, paragraph 118).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of He’s Obesity and hypertension with the system of Quinn. One would be motivated to combine these teachings because it can effectively measure the blood pressure based on the medical condition without an error.

Regarding claim 16, Regarding claim 16, Quinn discloses a method of monitoring a patient's blood pressure away from a clinical setting (Abstract; Fig. 8),
comprising:

a. measuring the blood pressure of the patient from the lateral decubitous position for periodical intervals to obtain a stable blood pressure reading (initiate one or more altimeter readings 706 and initiate a blood pressure measurement 708 in initial position - Fig. 8; paragraphs 63 - 67);
b. measuring the blood pressure of the patient from the supine position as in step a (instructing the person to move from initial position to second position - Fig. 8; paragraphs 63 - 67), wherein the position in decubitus state and supine state is determined by a body position sensor (altimeter sensors measure changes in position as part of steps 706 - Fig. 8; paragraphs 63 – 67)and communicated to the woman by a voice/image unit (measurements are shown on display 724 - Fig. 8; paragraph 68);
c. using an algorithm to compare the readings in step a and step b (blood pressure measurements are analyzed to detect hypotension 726 - Fig. 8; paragraph 72); and
d. conveying the outcome in step c to the patient via a voice/image unit and to the clinical setting (results are analyzed by health care professional as part of method 700 - Fig. 8; paragraph 72) 
However, does not specifically teach using an algorithm to compare the readings in step a and step b to determine if the patient has any risk of hypertension
He discloses a method of monitoring a patient's blood pressure away from a clinical setting (Abstract; Fig. 12C), comprising:
a. measuring the blood pressure of the patient from an initial position for periodical intervals to obtain a stable blood pressure reading (first pulse transit time (PTT) is obtained at first position such as lying down - Fig. 12C; paragraph 118);
b. measuring the blood pressure of the patient from a second position as in step a (second PTT measurement is calculated at second height 1254 - Fig. 12C; paragraph 119), wherein the positions are determined by a body position sensor (changes in height are obtained by one or more motion sensors disposed on device 100 - Fig. 12C; paragraphs 118 - 119); and
c. using an algorithm to compare the readings in step a and step b to determine if the patient has any risk of hypertension (hydrostatic difference in blood pressure is calculated and compared to normal blood pressure values as an indicator for vascular health, including risk for hypertension - Fig. 12C; paragraphs 118 – 120, 134). 
It would have been obvious to one of ordinary skill in the art to apply the automated test system  for patients who require a method of monitoring vascular health related disorders of He with the system of Quinn; making the system more effective and measure accurate blood pressure even with the individual including hypertension.

13.	Claim(s) 11 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2016/0029904) in further view of Ratias (US 2018/0234496).

Regarding claim 11, Quinn teaches claim 4, even though it teaches having a wi-fi does not specifically disclose storing in a smartphone.
	Ratitas teachs wherein the algorithm is stored in a smartphone (smartphone, 140 of Fig. 1).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ratias’s smartphone with the system of Quinn. One would be motivated to combine these teachings because it can effectively measure the blood pressure and transmit to smartphone.

Regarding claim 12, Quinn teaches claim 4, even though it teaches having a wi-fi does not specifically disclose storing and alerting by in a smartphone
Ratitas teaches The automated test system according to claim 4, wherein the voice and/or image command units is a smartphone (alert, paragraph 112).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ratias’s smartphone with the system of Quinn. One would be motivated to combine these teachings because it can effectively measure the blood pressure and transmit to smartphone.
Allowable Subject Matter
14.	Claims 14 – 15, 17 - 18 are allowed.
Pertinent Prior Art
15.	       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Niehaus et al. (US 2017/0245769) teaches intelligent inflatable cuff for arm-based blood pressure measurement.
Zhang (US 2016/0157735) teaches techniques for near real time wellness monitoring using a wrist-worn device. 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANMAY K SHAH/               Primary Examiner, Art Unit 2632                                                                                                                                                                                         
TANMAY K. SHAH
Primary Examiner
Art Unit 2632